ACCEPTED
                                                                                                 03-14-00334-CR
                                                                                                         5272798
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            5/13/2015 3:54:20 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                              CAUSE NO. 03-14-00334-CR

TERAN PENNICK                              §         IN THE THIRD         FILED IN
                                           §                       3rd COURT OF APPEALS
       V.                                  §         COURT OF APPEALSAUSTIN, TEXAS
                                                                   5/13/2015 3:54:20 PM
                                           §
                                                                     JEFFREY D. KYLE
STATE OF TEXAS                             §         OF THE STATE OF TEXAS Clerk

    MOTION TO EXTEND DEADLINE FOR FILING APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Teran Pennick, the Appellant, in the above styled and numbered

cause, and files this motion for an extension to June 12, 2015, to file the appellate brief.

In support of this motion, appellant shows the following:



                                               I.

      The appellant was convicted in the County Court at Law No. 6 of Travis County,

Texas, in Cause Number C1CR13200027 styled State of Texas vs. Jose Sosa. The

appellant pled not guilty, and had a jury trial. At the conclusion of the trial, appellant was

found guilty and sentenced to 1 year in the Travis County Jail, probated for 2 years. A

timely notice of appeal was filed in this case. The appellant's brief is due May 13, 2015.



                                               II.

      The reason for the extension of the deadline to file the appellant’s brief is based on

the following:

      Due to confusion regarding the counsel of record for Mr. Pennick, the reporter’s
record in the case was never requested and therefore has not been submitted to this court.

Arrangements are being made for the record to be submitted so that Appellant’s attorney

may review it and prepare a brief in a timely manner.

      For these reasons, counsel moves that the deadline for the brief be extended until

June 12, 2015.




                                             RESPECTFULLY SUBMITTED,




                                             /s/ David W. Crawford
                                             David W. Crawford
                                             State Bar No. 24031601
                                             Crawford and Cruz PLLC
                                             P.O. Box 686
                                             Austin, Texas 78759
                                             Telephone (512) 795-2000
                                             Telefacsimile (512) 237-7792
                                             Email: dcrawford@crawfordcruz.com
                                             Attorney for Appellant
                             CERTIFICATE OF SERVICE



      I hereby certify that a true and correct copy of the above and foregoing instrument

has been furnished to the Attorney for the State presently assigned to this case, via fax.

      Date: May 13, 2015



                                              /s/ David W. Crawford
                                              Attorney for Appellant
                              CAUSE NO. 03-14-00334-CR

TERAN PENNICK                             §      IN THE THIRD
                                          §
       V.                                 §      COURT OF APPEALS
                                          §
STATE OF TEXAS                            §      OF THE STATE OF TEXAS


                                         ORDER



      On this day of ______________, 201___, came to be heard Appellant’s Motion for

Extension of Time to File Appellant’s Brief, and it appears to the court that this motion

should be:

      _________                    GRANTED

      _________                    DENIED



IT IS THEREFORE ORDERED that the time for filing the appellant’s brief in Cause No.

04-12-00714-CR ____________ be extended to _______________, 201__.




      SIGNED and ENTERED this __ day of ____________, 201__.



                                        __________________________

                                        JUDGE PRESIDING